3DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filed on 03/07/2022.  Claims 1, 4, 14-19, 24-26, and 28-36 are pending.  The earliest effective filing date of the present application is 05/09/2014.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 4, 14-19, 24-26, and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2007/0061174 to Phillips ("Phillips"), U.S. Pat. Pub. No. 2004/0128224 to Dabney et al. ("Dabney"), and U. S. Pat. Pub. No. 2009/0006118 to Pollak ("Pollak"), and U.S. Pat. Pub. No. 2013/0275355 to Miltonberger (“Miltonberger”).
6.	With respect to claims 1, 23, 24, 25, 31, 32, Phillips discloses the claimed method comprising: 	creating a model characterizing historical sales of a vehicle type having one or more attributes based upon an amount of time passed for each listing and one or more attributes of the vehicle type and a price (see e.g. [0058], where the model characterizing historical sales is the system's ability to generate an "average number of luxury cars rented from a particular airport rental facility on a summer weekday.  The system may then use the generated average (i.e. model) to provide a computer threshold" with associated price determinations; the vehicle type is car(s); the one or more attributes could be “summer weekday” sales, or the luxury attribute of the type of vehicle(s); see also e.g. [0032], [0033], [0034], [0042] where the “time of travel” and “season” can be taken into account, where this relates to an amount of time that has passed at least in the year); 	generating an aggregated number of listings for sale via accessing a number of vehicles of the vehicle type from one or more third party data sources (see e.g. Fig. 1A, including access to third party systems such as third party reservation systems 16, third party databases 17, third party PC(s) 18, etc.), thereby providing a list of vehicles (see [0058]-[0059] where "[t]he present invention can be used to assess pricing and/or sales volume parameters associated with rail and bus fares, hotel rates, cruise fares, car rental pricing, events pricing and ticketing (including sports and leisure activities), etc.” where [0058] further discloses the system has access to a ”particular rental car category” associated with multiple bookings, meaning that there are "a number of listings for sale [of vehicle type]"; the examiner interprets the car rental as a "sale" of the car for the period of the rental, as there is a sale transaction in the sense that lessee provides money and lessor provides car for specific rental period); 	identifying one of the listings as a potentially erroneous listing, the potentially erroneous listing identified based on an application of the model to predict when1 a vehicle associated with the potentially erroneously listing should have been sold (see [0058] where the system can detect erroneous listings “by detecting parameter values that exceed and/or differ somewhat from specific and comparable averages.” (i.e. the listing is detected as erroneous if the data does not indicate what it “should” indicate, such as being longer or shorter than expected); and 	automatically removing the one of the listings from the list of vehicles to provide a revised list of vehicles that excludes the one of the listings (see e.g. [0010], [0013], [0016], automatically remove the displayed second travel product from the inventory system so as to prevent the sale of potential incorrectly travel products via the inventory system." (emphasis added)); and 
 (see e.g. [0043]; see e.g. [0030] where product database is searchable by users/customers; see [0009], [0010], [0011], [0012], [0030], etc. where the inventory relates to a searchable database/storage location).  For claim 24, the list is ordered when viewed by users/customers.
receiving a request at a server from a user interface of a client device for vehicle information (the examiner notes that this is simply a request from a user, where this is very common form of communicating; see e.g. [0004]); 
generating at the server a web page containing the revised list (for the revised list see at least [0013], where this can be applied to the teachings of [0004] where queries are run on a remote database, and then the database sends back and the availability of inventory (including revised list) is shown to user; see [0033] where this relates to for instance “website booking sites”);
transmitting the web page over the network for display in the user interface at the client device (see e.g. [0004]).
 
However, Phillips is silent regarding creating a “time decay model” and in particular an exponential decay model, where a listing is removed as it “should have been sold” based on for instance a decaying time model, or other time factor, as claimed; the model configured to predict a time to sell for vehicles having the vehicle type based on the one or more attributes of the vehicle type; each of the number of listings identifying an offeror having associated reputational data; and publishing the revised reputational data; and revising a reputation of an offeror of the erroneous listing in response to determining the erroneous listing to be fraudulent based on characteristics of fraudulent listings.  For claim 25, the ordering from a seller is based at least in part on the seller’s rating/reputation.  Further, Phillips does not disclose “applying the model to select a duration beyond which one of the listings for sale in the list of vehicles will be identified as an erroneous listing.” 

 	Therefore, it would have been obvious to one of ordinary skill in the listing management art at the time of filing to modify Phillips with the ability to, based on a time-based model, remove a listing as it "should have been sold,” as taught by Dabner, where this is performed in order to limit the amount of listings being presented to viewers so as to not allow listings to go stale or sit too long without being sold.    
	Further, Pollak teaches at e.g. Fig. 20, [0013], [0024], [0025] that it would have been obvious to one of ordinary skill in the product listing analytics art to have the model configured to predict a time to sell for vehicles having the vehicle type (see e.g. Fig. 20, SE) based on the one or more attributes (see e.g. Fig. 20, 2005 Honda Civic) of the vehicle type, where this is performed in order to have a model in place that will allow for removal/editing/amending of listings that have gone beyond a predicted time period, as shown in Pollak.  Further, Pollak teaches where “the potentially erroneous listing is identified based on the model to predict when a vehicle associated with the potentially erroneously listing should have been sold” at e.g. Fig. 24 and [0110] where a listing is identified as “slow moving” under the “Needs Attention” notification, and slow moving is when the listing lasts longer than predicted (i.e., is “slow moving”), where this indicates that the listings needs attention by for instance removing it and replacing with a different lower price in order to sell the vehicle.  
 	The examiner notes that, as found above, Phillips at “[0010], [0013], [0016], [0019], [0039], [0041], [0043], [0044], Fig. 7, etc.” discloses automatically removing listings when the 
	Therefore, it would have been obvious to one of ordinary skill in the listing analytics art at the time of filing to modify the combination of Phillips and Dabney above, as combined above to create a system to remove potentially erroneous listings, with the ability to have the model further configured to predict a time for vehicles to sell having the vehicle type based on attributes of the vehicle type, where this is performed in order to have a model in place that will allow or 

    PNG
    media_image1.png
    151
    945
    media_image1.png
    Greyscale

 	Further, Miltonberger teaches at e.g. [0155-0176] that it would have been obvious to one of ordinary skill in the art at the time of filing to include the ability to create a time decay model, where this is performed in order to “address the issue of factor in the passage of time and more specifically that the User may change the behavior over time such that observed behavior a long time ago may not reflect the current expected behavior.”  See Miltonberger at [0155].  Further at [0155-156], Miltonberger explicitly teaches the use of an “exponential time decay model” as shown here: 

    PNG
    media_image2.png
    569
    387
    media_image2.png
    Greyscale

 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Phillips/Dabney/Pollack, as combined above, with the ability to create a time decay model including an “exponential decay function”, where this is performed in order to “address the issue of factor in the passage of time and more specifically that the User may change the behavior over time such that observed behavior a long time ago may not reflect the current expected behavior.”  See Miltonberger at [0155].  Accordingly, when Miltonberger is combined with Phillips, Dabney, and Pollack, the time decay model decreases the importance of 

7.	With respect to claim 2, Phillips further discloses where applying the model includes identifying one of the listings having a predetermined likelihood of containing an error (see [0058] where the applied model includes creating a computer threshold, where the threshold is used to determine the listing(s) having predetermined likelihood of error).
8.	With respect to claim 3, Phillips further discloses publishing the revised list on a data network (see e.g. [0010], [0013], [0016], [0019], [0043], [0044], Fig. 7, etc.).
11.	With respect to claim 4, Phillips is silent regarding sending the revised list to a user via email.  As noted, Phillips discloses where the revised list is published.  Phillips simply does not disclose where this is sent in an email. 
	However, Dabner teaches at e.g. [0007], [0009], [0019], [0075] etc. that it would have been obvious in the electronic notification art to include the ability to send an email to notify a party of a transaction of an occurrence so that each party is aware of the happenings relevant to them for the transaction, for instance. 
	Therefore, it would have been obvious to one of ordinary skill in the electronic notification art at the time of filing to modify Phillips to include the ability to send an email to notify a party of a transaction of an occurrence, as taught by Dabner, so that each party is aware of the happenings relevant to them for the transaction, for instance.
12. 	With respect to claim 5, Phillips further discloses where the model includes a decaying time model that characterizes a percentage of vehicles of the vehicle type that sell in a time period (see e.g. [0058], “an average number of luxury cars rented from a particular airport rental facility on a summer weekday.”  (emphasis added)).
13.	With respect to claims 6-7, Phillips is silent regarding the limitation(s) relating to where applying the model includes calculating an amount of time for a remaining number of listings to 
 	However, Pollak teaches at e.g. Fig. 20, [0013], [0024], [0025], that it would have been obvious to one of ordinary skill in the vehicle sale management art to include the ability to calculate an amount of time for each listing and have various predetermined thresholds included in the system that make determinations on the listings, where the erroneous determination could be based on the threshold based on the amount of decaying days as shown in at least Fig. 20, where this is performed in order to provide more incentive for buyers to purchase items that have a long listing shelf life, and keep listings that move quick at the highest possible price point. 
	Therefore, it would have been obvious to one of ordinary skill in the vehicle sales management at the time of filing to modify Phillips with the ability to calculate an amount of time for each listing and have various predetermined thresholds included in the system that make determinations on the listings, where the erroneous determination could be based on the threshold based on the amount of decaying days as shown in at least Fig. 20, where this is performed in order to provide more incentive for buyers to purchase items that have a long listing shelf life, and keep listings that move quick at the highest possible price point.

14.	With respect to claim 13, Phillips further discloses where removing the potentially erroneous listing includes automatically removing the potentially erroneous listing (see e.g. [0010], [0013], [0016], [0019], [0043], [0044], Fig. 7, etc., where when the item is removed from inventory it is no longer searchable because there is not a listing associated with the removed inventory item).
15.	With respect to claim 14, Phillips further discloses where removing the potentially erroneous listing includes reporting the potentially erroneous listing to an administrator for manual review (see e.g. [0040]).
16.	With respect to claim 15, Phillips further discloses identifying the potentially erroneous listing as a potentially fraudulent listing (see e.g. [0012]).
With respect to claims 16-18, Phillips is silent regarding where the attributes includes a year of manufacture, an odometer reading, and a fleet history. 
 	Pollak teaches at e.g. Fig. 1 that it would have been old and well known in the vehicle inventory monitoring and sales art to include the ability to include as attributes the following: year of manufacture (see Fig. 1, "Year" column), odometer reading ("Mileage” column), and fleet history (see Fig. 1:

    PNG
    media_image3.png
    238
    1195
    media_image3.png
    Greyscale
)
 	Therefore, it would have been obvious to one of ordinary skill in the vehicle sales monitoring art at the time of filing to modify Phillips to include the ability to include as attributes the following: year of manufacture (see Fig. 1, "Year" column), odometer reading ("Mileage” column), and fleet history (see Fig. 1:

    PNG
    media_image3.png
    238
    1195
    media_image3.png
    Greyscale
)
Where this is performed in order to include more factors about the subject item into the estimated price of the item for the listing, so that the listing is valid, correct, and maximizing profit for seller. 
	
18.	With respect to claims 19 and 36, Phillips further discloses offering the revised list of vehicles for sale on a web site (see e.g. [0033]).

19.	With regard to claim 26, Phillips further discloses where the price includes a range of values (see [0008] “Pricing for travel products is often highly variable and depends on a number 

20.	With regard to claim 27, Phillips further discloses where at least one of the one or more attributes is specified as a filter that excludes vehicles having that at least one of the one or more attributes from the aggregated number of listings for sale (see [0058] “Thus, the system may detect rental car pricing errors revealed by an unusual rise in the number of bookings for a particular rental car category before a large number of rental bookings are allowed under a potentially erroneous pricing scheme.”).  

21.	With regard to claims 28, 29 and 33, 34, the combination above teaches where the duration includes the duration beyond which the erroneous listing has a predetermined likelihood of containing an error (see Miltonberger at [0118-122] teaches where the attributes of an event, such as the listing of Phillips, can have a threshold value that is calculated based on the time decay model of Miltonberger).  See the motivation to combine the reference above.   

22.	With regard to claims 30 and 35, Pollak teaches where there is only one car at Fig. 20 (e.g. a 2005 Honda Civic SE, showing the amount of days it should take to sell the vehicle).  The motivation to combine Pollak with Phillips is provided above 


Response to Arguments
22.	The examiner has reviewed all of Applicant’s arguments and has responded accordingly below. 
23.	For the 101 argument, the examiner has withdrawn the rejection.  The examiner refers Applicant to the amended limitations of claim 1, claim set filed on 03/07/2022.  The last four limitations of claim 1 (just added) include a practical application of the underlying abstract idea.  
24.	 The examiner has withdrawn the rejections under 35 USC 112 based on the amendments provided.  
25.	Applicant argues that the art does not teach using an exponential decay model to identify erroneous listings.  The examiner respectfully disagrees.  Applicant’s argument relies on a automatically remove the displayed second travel product from the inventory system so as to prevent the sale of potential incorrectly travel products via the inventory system." (emphasis added).   
26.	Next, Applicant argues that the art does not teach revising a reputation of an offeror in response to identifying a fraudulent listing as claimed.  The examiner respectfully disagrees.  For instance, Dabney teaches where an offeror/entity can get a positive rating or a negative rating for an action, and then the individual rating can be input into an aggregate rating for that individual user and then the aggregate rating can be updated and modified according to the rating.  This is a very common occurrence in the online field.  In the claim, receiving the indication of the error is analogous to the receiving of a negative rating in Dabney.  Accordingly in Dabney, in response to an action a reputation of the offeror/entity/buyer/seller is modified or revised.  This, in combination with the rest of the claim that relates to error listings and such, satisfy the claim language.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation this “when” conditional statement does not occur and therefore is not granted patentable weight.  Everything dependent upon the condition precedent occurring is, in like manner, not granted patentable weight.